                                                    Case 2:20-cv-00021-KJD-DJA Document 28 Filed 08/28/20 Page 1 of 2



                                  1            WENDY M. KRINCEK, ESQ., Bar # 6417
                                               AMY THOMPSON, ESQ., Bar # 11907
                                  2            LITTLER MENDELSON, P.C.
                                               3960 Howard Hughes Parkway
                                  3            Suite 300
                                               Las Vegas, NV 89169-5937
                                  4            Telephone:    702.862.8800
                                               Fax No.:      702.862.8811
                                  5            Email: wkrincek@littler.com
                                                      athompson@littler.com
                                  6
                                               Attorneys for Defendants
                                  7            ABSOLUTE DENTAL &
                                               ORTHODONTICS PRADA, PLLC
                                  8

                                  9                                              UNITED STATES DISTRICT COURT

                              10                                                     DISTRICT OF NEVADA

                              11              PAULINA KLEIP-SOTELO, an Individual,

                              12                                    Plaintiff,                   Case No. 2:20-cv-00021-KJD-DJA
                                              vs.
                              13                                                                 STIPULATION AND PROPOSED ORDER
                                              ABSOLUTE DENTAL & ORTHODONTICS                     TO DISMISS ENTIRE ACTION WITH
                              14              PRADA, PLLC., a Domestic Professional              PREJUDICE
                                              Limited Liability Company, DOES I -X; ROE
                              15              CORPORATIONS I -X.,

                              16                                    Defendant.

                              17

                              18

                              19                       Plaintiff,   PAULINA KLEIP-SOTELO and Defendant,                 ABSOLUTE DENTAL &
                              20               ORTHODONTICS PRADA, PLLC., by and through their respective counsel of record, hereby
                              21               stipulate and respectfully request an order dismissing the entire action with prejudice.
                              22               ///
                              23

                              24               ///
                              25

                              26               ///
                              27

                              28
L I T T L ER ME N DE LS ON
        A T T O R N E YS A T L A W
3 9 6 0 H o w a r d H u g h e s Pa r k wa y
              S ui te 300
  L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
            702.862.8800
                                                  Case 2:20-cv-00021-KJD-DJA Document 28 Filed 08/28/20 Page 2 of 2



                                  1
                                                       Each party shall bear its own costs and fees for the claims dismissed by this Stipulation and
                                  2
                                              Order.
                                  3

                                  4            Dated: August 21, 2020                         Dated: August 21, 2020

                                  5            Respectfully submitted,                        Respectfully submitted,

                                  6
                                               /s/ Jenny L. Foley, Esq.                       /s/ Wendy M. Krincek, Esq.
                                  7
                                               JENNY L. FOLEY, ESQ.                           WENDY M. KRINCEK, ESQ.
                                  8            HKM EMPLOYMENT ATTORNEYS                       AMY THOMPSON, ESQ.
                                                                                              LITTLER MENDELSON, P.C.
                                  9            Attorneys for Plaintiff
                                               PAULINA KLEIP-SOTELO                           Attorneys for Defendant
                              10                                                              ABSOLUTE DENTAL &
                                                                                              ORTHODONTICS PRADA, PLLC.
                              11

                              12

                              13                                                            ORDER

                              14                                                            IT IS SO ORDERED.
                              15                                                                       28th
                                                                                            Dated this ____day of August
                                                                                                                  ________, 2020.
                              16

                              17                                                            __________________________________
                                                                                            UNITED STATES DISTRICT JUDGE
                              18              4826-1340-0516.1 051901.1013


                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28
                                                                                                2.
L I T T L ER ME N DE LS ON
        A T T O R N E YS A T L A W
3 9 6 0 H o w a r d H u g h e s Pa r k wa y
              S ui te 300
  L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
            702.862.8800
